Name: Decision No 105/2000/EC of the European Parliament and of the Council of 17 December 1999 amending Decision No 210/97/EC adopting an action programme for customs in the Community (Customs 2000) and repealing Council Decision 91/341/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  tariff policy;  management;  cooperation policy
 Date Published: 2000-01-19

 Avis juridique important|32000D0105Decision No 105/2000/EC of the European Parliament and of the Council of 17 December 1999 amending Decision No 210/97/EC adopting an action programme for customs in the Community (Customs 2000) and repealing Council Decision 91/341/EEC Official Journal L 013 , 19/01/2000 P. 0001 - 0004DECISION No 105/2000/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCILof 17 December 1999amending Decision No 210/97/EC adopting an action programme for customs in the Community (Customs 2000) and repealing Council Decision 91/341/EECTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 95 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),Whereas:(1) Decision No 210/97/EC of the European Parliament and of the Council of 19 December 1996 adopting an action programme for customs in the Community (Customs 2000)(4) established a common framework of objectives as the basis of Community action on customs matters to improve the efficiency and standardisation of customs operations within the internal market;(2) The operation of information exchange systems at Community level has demonstrated the usefulness of computerised systems in ensuring the correct application of customs procedures throughout the customs territory of the Community and protecting the Community's own resources while minimising the administrative burden; these systems have proved to be essential instruments of cooperation between the customs authorities of the European Union;(3) Communication and information exchange systems should be created and it should be ensured that future needs of customs systems are met in the interests of continued cooperation;(4) Around 18 million transit operations are carried out in the European Union per year and the development of the new computerised Transit system represents 23 % of the total budget of Customs 2000; however, the Report on the implementation of the Programme states that there have been considerable delays in the computerisation of the Transit system;(5) A high level of training, of equivalent quality throughout the Community, is needed to guarantee the success of this programme; in order to increase the consistency of Community work and make customs operations in the Community more uniform and efficient, vocational training for Member State customs officials along the lines of that instituted under the Matthaeus programme set up by Council Decision 91/341/EEC of 20 June 1991(5) should be developed within the Customs 2000 programme;(6) To coordinate Community action to assist national authorities to improve their customs operations in the context of the internal market, it is essential to have a unified approach to the conduct of these operations;(7) The best way of guaranteeing this unified approach is to integrate all measures concerning working methods, computerisation and the training of customs officials within a single legal instrument, and finance them by means of a single budget heading;(8) Such an integrated approach will guarantee not only the necessary budgetary transparency for the European Parliament, the Council and the Commission but also the transparency of European customs policy as a whole;(9) The fight against fraud and the correct functioning of the sector are the priorities in the implementation of the programme;(10) The programme should be opened to participation by the applicant countries of Central and Eastern Europe, Cyprus and Malta;(11) The European Union has proposed allowing Turkey to participate on a case-by-case basis in certain Community programmes, under the same conditions as the associated countries of Central and Eastern Europe;(12) Since receipts from the abovementioned third countries are resources pre-allocated to the programme in question, they should be entered as such on the corresponding expenditure item;(13) This Decision establishes, for the entire duration of the programme, a financial framework which constitutes the prime reference, within the meaning of point 33 of the Interinstitutional Agreement between the European Parliament, the Council and the Commission of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure(6);(14) To enable the amendments brought into effect by this Decision to have their full impact, the Customs 2000 programme's implementation period should be extended to 31 December 2002;(15) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(7);(16) Given the importance which should be attributed to budgetary transparency,HAVE ADOPTED THIS DECISION:Article 1Decision No 210/97/EC is hereby amended as follows:1. Article 1 shall be amended as follows:(a) paragraph 2 shall be replaced by the following: "2. The action programme shall be known as the Customs 2002 Programme and shall be implemented for the period 1 January 1996 to 31 December 2002.",(b) The following paragraph shall be inserted: "2a. A common approach regarding the customs policy shall be drawn up in partnership between the Commission and the Member States in a Customs Policy Group, composed of Heads of Customs Administrations from the Commission and the Member States or their representatives. The Commission shall keep the Customs Policy Group regularly informed of measures relating to the implementation of the programme.";2. Article 3 shall be deleted;3. Article 8 shall be amended as follows:(a) in the second indent of point 2 of the second subparagraph of paragraph 2, the words "by 1998" shall be deleted;(b) the following paragraphs shall be added: "3. The computerisation of the Transit system, referred to in the second indent of point 2 of the second subparagraph of paragraph 2, must be fully operational by 30 June 2003. The Commission shall inform the European Parliament and the Council immediately of any delays in the introduction of the New Computerised Transit System (NCTS).4. Elements to support the fight against fraud shall be integrated in all actions taken in the framework of this programme, unless they hamper the successful completion of the actions themselves."4. in Article 11, the words, "within the framework of Article 3" shall be replaced by, "within the framework of the procedure provided for in Article 16b";5. The following paragraph shall be added to Article 12: "5. Without prejudice to amendments to the Financial Regulation of 21 December 1977 applicable to the general budget of the European Communities(8), and Council Decision 94/728/EC, Euratom of 31 October 1994 on the system of own resources of the European Communities(9), the Commission shall seek to establish, in partnership with the Member States, performance criteria to support the monitoring of the Member States' performance in administering the collection of customs duties."6. the following Article shall be inserted: "Article 13aInformation exchange and communication systems, manuals and guides1. The Commission and the Member States shall be responsible for the operability of such existing information exchange and communication systems, manuals and guides as they consider necessary. They shall establish such new information exchange and communication systems, manuals and guides as they consider necessary and shall keep them operational.2. The Community components of the information exchange and communication systems shall be the Community databases forming part of these systems, the hardware, the software and the network connections which have to be common to all Member States in order to ensure the interconnection and interoperability of the systems, whether they are installed in the premises of the Commission (or designated subcontractor) or of the Member States (or designated subcontractor).3. The non-Community components of the information exchange and communication systems shall be the national databases forming part of these systems, the network connections between the Community and non-Community components and the software and hardware which each Member State considers necessary to ensure optimal use of the systems throughout the administration";7. Article 14 shall be amended as follows:(a) the words "Decision 91/341/EEC and" shall be deleted from paragraph 1;(b) paragraph 5 shall be deleted.8. The following Article shall be inserted: "Article 14aExchanges of officials and seminars1. The Commission and the Member States shall organise exchanges of officials. Each exchange shall focus on a specific aspect of customs work and shall be thoroughly prepared and subsequently evaluated by the officials and authorities concerned.Member States shall take the necessary steps to enable exchange officials to be operational in the host service. To this end, exchange officials shall be authorised to carry out the formalities relating to the duties entrusted to them. If circumstances so require, and in particular in order to take account of the specific requirements of the legal system of each Member State, the competent authorities in the Member States may limit the said authorisation.For the duration of the exchange, the official shall, in the exercise of his duties, bear the same civil liability as national officials of the host authorities. Officials taking part in an exchange shall be subject to the same rules on professional confidentiality as the national officials of the host country.2. The Commission and the Member States shall organise seminars to be attended by Member State and Commission officials and, where appropriate, representatives of the business and academic world.";9. the following Articles shall be inserted: "Article 16aApplicant countries' participationThe applicant countries of Central and Eastern Europe may take part in the programme in accordance with the provisions of the Europe Agreements concerning the terms of such participation, as may Cyprus and Malta, insofar as Community customs law permits. In the framework of the customs union, the programme shall also be open to Turkey insofar as Community customs law permits.The annual breakdown of appropriations dedicated to the co-financing of the programme shall be published in Annex IV, Part B, Section III of the budget of the European Union.Article 16bImplementationThe measures necessary for the implementation of this programme relating to the matters referred to below shall be adopted in accordance with the management procedure referred to in Article 16c(2).Article 16cCommittee1. The Commission shall be assisted by a committee.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.";10. Article 17 shall be amended as follows:(a) paragraphs 2 and 3 shall be replaced by the following: "2. Member States shall forward to the Commission:- by 31 December 2000 at the latest, an interim report, and- by 31 December 2002 at the latest, a final reporton the implementation of this programme.3. The Commission shall submit to the European Parliament and to the Council:- by 30 June 2001 at the latest, an interim report on the implementation of this programme,- by 30 June 2001 at the latest, a communication on the desirability of continuing this programme, accompanied, if necessary, by an appropriate proposal,- by 30 June 2003 at the latest, a final report on the implementation of this programme.These reports shall also be forwarded to the Economic and Social Committee for information."(b) the following paragraph shall be added: "4. The communication and final report referred to in paragraph 3 shall analyse all the progress achieved in the case of each measure in the programme. They shall be accompanied by a report analysing the strengths and weaknesses of any kind of customs computerisation systems involved in the implementation of the internal market.These accompanying reports shall set out any useful proposals for ensuring that identical treatment is reserved for operators throughout the Community customs territory and that the gathering of information serves the proper protection of the Community's financial interests.",11. paragraph 1 of Article 18 shall be replaced by the following: "1. Without prejudice to operations financed under other Community programmes, the financial framework for the implementation of this programme for the period 1 January 1996 to 31 December 2002 is hereby set at EUR 135 million in accordance with the arrangements set out in the Annex.The annual appropriations shall be authorised within the limit of the financial perspective."12. The Annex shall be replaced by the text in the Annex to this Decision.Article 2Decision 91/341/EEC shall be repealed with effect from the date of entry into force of this Decision.Article 3This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 4This Decision is addressed to the Member States.Done at Brussels, 17 December 1999.For the European ParliamentThe PresidentN. FONTAINEFor the CouncilThe PresidentK. HEMILÃ (1) OJ C 396, 19.12.1998, p. 13 and OJ C 247, 31.8.1999, p. 28.(2) OJ C 138, 18.5.1999, p. 1.(3) Opinion of the European Parliament of 15 April 1999 (OJ C 219, 30.7.1999, p. 409), Council Common Position of 13 September 1999 (OJ C 317, 4.11.1999, p. 12) and Decision of the European Parliament of 2 December 1999 (not yet published in the Official Journal) and Council Decision of 16 December 1999.(4) OJ L 33, 4.2.1997, p. 24.(5) OJ L 187, 13.7.1991, p. 41.(6) OJ C 172, 18.6.1999, p. 1.(7) OJ L 184, 17.7.1999, p. 23.(8) OJ L 356, 31.12.1977, p. 1. Regulation as last amended by Regulation (EC, ECSC, Euratom) No 2729/98 (OJ L 347, 23.12.1998, p. 3).(9) OJ L 293, 12.11.1994, p. 9.ANNEX"ANNEXBreakdown of the financial framework referred to in Article 18(1)>TABLE>"